DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  on line 9, “present times” should be changed to “preset times”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is first noted that “the outside” is deemed to have implicit antecedent basis since the air purification and dehumidification apparatus necessarily has an outside. 
Claim 2 recites the limitation "both flank surfaces".  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing it to “two flank surfaces”. 
Regarding claim 4, the limitation “wherein the first heating unit or the second heating unit comprises a solar-energy heater and an electric heater, wherein the solar-energy heater includes” is indefinite. Claims 1 and 3, upon which claim 4 depends, already requires both heating units to have solar energy and electric energy; therefore, it is unclear why claim 4 now says “the first heating unit or the second heating unit” (emphasis added). Furthermore, if both heating units do require a solar-energy heater and an electric heater, it is unclear which solar-energy heater “the solar-energy heater” (line 2) is referring to. 

Claims 1, 3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the apparatus of independent claim 1. Although the use of multiple rotors is known in the art (see USPA 2018/0154303). However the exact claimed apparatus, including all the claimed coolers/sensors, is not known or made obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776